Exhibit 10.04




SETTLEMENT AGREEMENT AND

GENERAL MUTUAL RELEASE




This Settlement Agreement and General Mutual Release (the “Agreement”) is made
and entered into as of November 30, 2011, by and between, on the one hand,
Yukonic Minerals Corp., a Nevada corporation (“YKMN”) and, on the other hand,
Pamela Tesluck (“Ms. Tesluck”).  YKMN and Ms. Tesluck are sometimes referred to
herein as “Party” or “Parties”.




RECITALS




A.

Whereas, as a result of services rendered by Ms. Tesluck to YKMN, YKMN has an
outstanding balance of seventy nine thousand two hundred thirty two ($79,232)
due to Ms. Tesluck (the “Debt”);




B.

Whereas, on November 30, 2011, YKMN shall pay seventy nine thousand two hundred
thirty two ($79,232) to Ms. Tesluck in full satisfaction of the Debt;




C.

Whereas, Ms. Tesluck is not receiving any additional consideration from YKMN for
purposes of the transactions contemplated hereby, and Ms. Tesluck is not paying
any additional to YKMN for any of the transactions contemplated hereby; and,




D.

Whereas, as a result of negotiations between YKMN and Ms. Tesluck, the Parties
have proposed a resolution that they deem to be fair and equitable, and by this
Agreement, Ms. Tesluck and YKMN wish to compromise, resolve, waive and release
any and all claims, known or unknown, by and between them as fully set forth
herein which exist or may exist today.




E.

Whereas, each Party, without admitting any liability whatsoever, enters into
this Agreement to settle all disputes, claims and actions between the Parties,
as well as to settle any and all events or relationships between the Parties.




AGREEMENT




NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which is acknowledged, the Parties covenant and agree as follows:




A.

Recitals.

The foregoing recitals are true and correct and incorporated by reference
herein.




B.

Consideration.

As full consideration for this Agreement hereunder, and as full and final
satisfaction for the Debt, on November 30, 2011 Ms. Tesluck shall receive
seventy nine thousand two hundred thirty two ($79,232) (the “Payment”) from
YKMN, and Ms. Tesluck has agreed to settle the Debt in exchange for the Payment.




C.

Mutual Release.  Ms. Tesluck, on the one hand, and YKMN, on the other hand, for
themselves and their respective predecessors, successors, affiliates, officers,
directors, principals, partners, employees, executors, beneficiaries,
representatives, agents, assigns, Ms. Teslucks, and all others claiming by or
through them hereby release and forever discharge each other and their
respective predecessors, successors, affiliated entities, subsidiaries, parent
companies, affiliates, officers, directors, principals, partners, employees,
executors, beneficiaries, representatives, agents, assigns, and Ms. Teslucks
from any and all actions, causes of action, suits, proceedings, debts,
contracts, controversies, agreements, promises, damages, claims and demands of
any kind, nature or description, known or unknown, of any kind whatsoever,
whether based upon a tort, contract or other theory of recovery, and whether for
compensatory damages, punitive damages or other relief in law, equity or
otherwise, that any of the Parties has ever had, now has, or hereafter can,
shall or may have for, upon, or by reason of any matter, cause or thing
whatsoever from the beginning of the world to the day of the date of this
Agreement, including without limitation all claims arising out of or relating to
the Debt.  








1




--------------------------------------------------------------------------------




D.

Entire Agreement; No Oral Modification. This Agreement constitutes the complete
and entire written agreement of compromise, settlement and release between the
Parties and constitutes the complete expression of the terms of the settlement.
All prior and contemporaneous agreements, representations, and negotiations are
superseded and merged herein. The terms of this Agreement can only be amended or
modified by a writing, signed by duly authorized representatives of all Parties
hereto, expressly stating that such modification or amendment is intended.




E.

Authority to Execute.  Each Party executing this Agreement represents that it is
authorized to execute this Agreement. Each person executing this Agreement on
behalf of an entity, other than an individual executing this Agreement on his or
her own behalf, represents that he or she is authorized to execute this
Agreement on behalf of said entity.




F.

Voluntary Agreement.  The Parties have read this Agreement, have had the benefit
of counsel and freely and voluntarily enter into this Agreement.




G.

Counterparts.  This Agreement may be executed in counterparts and, if so
executed, each counterpart shall have the full force and effect of an original.
Further, a telecopied signature page by any signatory shall constitute an
original for all purposes.




H.

Governing Law.  This Agreement is being executed and delivered, and is intended
to be performed, in the State of Nevada, and to the extent permitted by law, the
execution, validity, construction, and performance of this Agreement shall be
construed and enforced in accordance with the laws of the State of Nevada
without giving effect to conflict of law principles.  This Agreement shall be
deemed made and entered into in Carson City, State of Nevada, United States of
America; however, it is intended to resolve all claims, known or unknown,
between YKMN and Ms. Tesluck in any jurisdiction.




IN WITNESS WHEREOF, the Parties have entered into this Agreement made and
effective as of the date first hereinabove written.







Dated:  November 30, 2011

Yukonic Minerals Corp.







By:

/s/ Pamela Tesluck

Name:  Pamela Tesluck

Title:  Chief Executive Officer







Dated:  November 30, 2011

Pamela Tesluck







By:

/s/ Pamela Tesluck

Name:  Pamela Tesluck








2


